Order entered December 10, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-01174-CR

                           JOSE ALFREDO FUNES JR., Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 283rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F17-00830-T

                                           ORDER
        Before the Court is the State’s December 6, 2019 motion for extension of time to file its

brief. We GRANT the motion and ORDER the brief, received that same day, filed as of the

date of this order.




                                                      /s/   BILL PEDERSEN, III
                                                            JUSTICE